DETAILED ACTION
	This Office action is in response to the application filed 24 August 2021.  Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 4 is objected to because of the following informalities: “the” should be deleted from between “for” and “each” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0240909 A1 to Hiramatsu et al. (hereinafter “Hiramatsu”) in view of US 2011/0074037 A1 to Takeshima et al. (hereinafter “Takeshima”).
Regarding claim 1, Hiramatsu (Fig. 3) discloses a semiconductor module, comprising: a semiconductor chip 6 (¶ 0026); a circuit board 1/2/3 (¶ 0026) on which the semiconductor chip 6 is mounted (Fig. 3); a sealing resin 120 (¶ 0037) including epoxy resin (¶¶ 0037, 30) for sealing the semiconductor chip and the circuit board (Fig. 3); and a reinforcing material 121 (¶ 0037), provided in close contact with the sealing resin above at least a part of the sealing resin 120 (Fig. 3).
Hiramatsu fails to expressly disclose the reinforcing materials has a higher Young's modulus than the sealing resin.  In the same field of endeavor, Takeshima (Fig. 7) discloses a semiconductor module including a semiconductor chip 11 (¶ 0023), a sealing resin 13a (¶ 0051), and a reinforcing material 13b (¶ 0051) having a higher Young’s modulus than the sealing resin (¶¶ 0052-53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor module of Hiramatsu to include the recited relationship between the sealing resin and the reinforcing material for the purpose of preventing chip warpage (¶ 0056).

Regarding claim 2, Hiramatsu and Takeshima disclose the semiconductor module according to claim 1, Hiramatsu (Fig. 3) discloses further comprising: a resin case (including 9; ¶ 0037) for enclosing a space for housing the semiconductor chip 6, wherein the sealing resin 120 is provided inside the resin case (Fig. 3).
Regarding claim 3, Hiramatsu and Takeshima disclose the semiconductor module according to claim 2, Hiramatsu discloses wherein the resin case has a side wall 8 (¶ 0039) for dividing the space (Figs. 3, 4).
Regarding claim 4, Hiramatsu and Takeshima disclose the semiconductor module according to claim 3, wherein the reinforcing material 121 (¶ 0037) is provided for the each divided space in a top view (Figs. 3, 4).
Regarding claim 5, Hiramatsu and Takeshima disclose the semiconductor module according to claim 3, Hiramatsu discloses wherein the reinforcing material 121 (¶ 0037) is provided across the side wall in a top view (Figs. 3, 4).
Regarding claim 6, Hiramatsu and Takeshima disclose the semiconductor module according to claim 2, Hiramatsu discloses wherein a shortest distance from the reinforcing material 121 to an interface between the resin case (including 9) and the sealing resin 120 in a top view is shorter than either a lateral width or a longitudinal width of an edge of the resin case (Fig. 3).
Regarding claim 7, Hiramatsu and Takeshima disclose the semiconductor module according to claim 3, wherein a shortest distance from the reinforcing material 121 to an interface between the resin case (including 9) and the sealing resin 120 in a top view is shorter than either a lateral width or a longitudinal width of an edge of the resin case (Figs. 3, 4).
Regarding claim 8, Hiramatsu and Takeshima disclose the semiconductor module according to claim 2, Hiramatsu discloses further comprising a cooling portion 10 (¶ 0029) connected directly or indirectly to a lower surface of the resin case (Fig. 3).
Regarding claim 9, Hiramatsu and Takeshima disclose the semiconductor module according to claim 3, Hiramatsu disclose further comprising a cooling portion 10 (¶ 0029) connected directly or indirectly to a lower surface of the resin case (Fig. 3).
Regarding claim 10, Hiramatsu and Takeshima disclose the semiconductor module according to claim 1, Hiramatsu (Fig. 3) discloses wherein the reinforcing material 121 is provided on an upper surface of the sealing resin 120.
Regarding claim 11, Hiramatsu and Takeshima disclose the semiconductor module according to claim 2, Hiramatsu (Fig. 3) discloses wherein the reinforcing material 121 is provided on an upper surface of the sealing resin 120.

Regarding claims 12 and 13, Hiramatsu and Takeshima disclose the semiconductor module according to claims 1 and 2, however fail to expressly disclose wherein the reinforcing material is embedded in the sealing resin.
Regarding claims 14 and 15, Hiramatsu and Takeshima disclose the semiconductor module according to claims 1 and 2, however fails to expressly disclose wherein an area of the reinforcing material in a top view is smaller than an area of the sealing resin in a top view.
Regarding claims 12-15, where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  Here, the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the claimed embedded reinforcing material and the claimed area of the reinforcing material, thus for this reason and in view of the disclosures of Hiramatsu and Takeshima, the recited particular configurations are deemed to have been a design consideration within the skill of the art.
Regarding claim 16, Hiramatsu and Takeshima disclose the semiconductor module according to claim 1, wherein the reinforcing material 121 is a plate-shaped member (Fig. 3).
Regarding claim 17, Hiramatsu and Takeshima disclose the semiconductor module according to claim 1, wherein the reinforcing material 121 is a plate-shaped member (Fig. 3).
Regarding claim 18, Hiramatsu and Takeshima disclose the semiconductor module according to claim 1, however fail to expressly disclose wherein the reinforcing material includes glass.  Hiramatsu discloses the use of glass filler to adjust the Young’s modulus of a material (¶¶ 0063-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reinforcing material as claimed in the semiconductor module of Hiramatsu and Takeshima for the purpose of tailoring the Young’s modulus of the reinforcing material in an art-recognized and conventional manner.  
Regarding claim 19, Hiramatsu and Takeshima disclose the semiconductor module according to claim 1, Hiramatsu discloses wherein the reinforcing material 121 is provided above at least a part of the semiconductor chip 6 in a top view (Fig. 3).
Regarding claim 20, Hiramatsu and Takeshima disclose the semiconductor module according to claim 1, Hiramatsu discloses wherein the sealing resin includes silica filler (¶¶ 0072-75).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
5 November 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813